internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-107563-99 date date legend taxpayer trust trust foundation son daughter-in-law grandson granddaughter a b date date we received a letter dated date from your authorized representative requesting rulings under sec_642 sec_2055 and sec_2518 of the internal_revenue_code this letter responds to that request on date taxpayer executed her will son and grandson are to be the personal_representatives under taxpayer’s will and both intend to serve in that plr-107563-99 capacity under article v of taxpayer’s will assets with a fair_market_value on the date of distribution of dollar_figurea are to be placed in trust paragraph a of article v provides that commencing with the date of taxpayer’s death in each taxable_year and continuing for a period of twenty years the trustee is to pay to foundation an annuity if foundation is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any portion of the annuity is to be distributed to it then the trustee is to distribute the annuity or portion thereof to such one or more organizations then qualifying as charitable organizations described in sec_170 sec_2055 and sec_2522 as the trustee shall select in the trustee’s sole discretion paragraph a provides that the annuity amount is to be equal to that percentage of the initial net fair_market_value of the assets of trust dollar_figurea as shall produce a guaranteed charitable_annuity interest and estate_tax deduction equal or nearly equal as possible in value to b of the initial net fair_market_value of the entire trust fund and is to be determined according to the formula set forth in that paragraph upon the termination of trust the trustee is to distribute the remaining principal and undistributed_income outright to son if he is then living or to his estate if he is not then living son is to be the trustee of trust paragraph b of article v provides that the trustee shall not engage in any act of self-dealing as defined in sec_4941 nor make any taxable_expenditures as defined in sec_4945 except to the extent provided in sec_4947 the trustee shall not retain any excess_business_holdings as defined in sec_4943 that would subject the trust to tax under sec_4943 nor shall the trustee acquire any assets that would subject the trust to tax under sec_4944 or retain any assets that would if acquired by the trustee subject the trust to tax under sec_4944 if sec_4942 is at any time applicable to trust the trustee shall make such distributions at such time and in such manner as not to subject the trust to tax under sec_4942 no estate inheritance or other death taxes imposed under the laws of any jurisdiction including federal_estate_taxes and state_death_taxes are to paid out of the trust property under article vii of taxpayer’s will taxpayer bequeaths and devises the residuary_estate to son if he survives her and if he does not survive her then to son’s surviving issue per stirpes article vii further provides that if taxpayer’s son or a grandchild is a beneficiary under the will and makes a qualified_disclaimer under sec_2518 of all or any part of an interest then that disclaimed interest is devised to trust son intends to disclaim a portion of his interest in taxpayer’s residuary_estate the terms of trust are substantially identical to those of trust except that upon expiration of the charitable lead term the remaining principal and undistributed_income of trust is to be distributed outright to daughter-in-law if she is then living or if not then to her estate in addition trust contains specific provisions regarding distributions to foundation under these provisions all funds distributed to foundation plr-107563-99 from trust are to be set_aside by foundation in a separate fund not to be commingled with other foundation assets under any circumstances further any beneficiary who made the qualified_disclaimer with respect to the residuary_estate shall not have any power or authority in any capacity over the separate funds and also shall not participate in any manner in the redistribution or allocation of benefits of the separate funds or the direction or selection of charitable beneficiaries any person who disclaimed property that passes to trust is prohibited from remaining as a trustee of trust grandson is to be the trustee of trust foundation is a private_foundation organized by taxpayer on date as a charitable nonprofit corporation without members and currently qualifies as a tax-exempt charitable_organization under sec_501 foundation is operated and managed by its board_of directors the current directors and officers are taxpayer as president son as vice president grandson as secretary and granddaughter as vice president the bylaws of foundation provide for the segregation of separate disclaimed property to be managed in all aspects by directors who have not made disclaimers with respect to such property the following rulings have been requested the annuity interest in trust will be a guaranteed_annuity_interest within the meaning of sec_2055 and an estate_tax deduction will be allowed to taxpayer’s estate under sec_2055 for the present_value of the charitable_annuity interest as of the taxpayer’s date of death or alternate_valuation_date and that such deduction should equal b of the value of the assets transferred to trust the annuity interest in trust will be a guaranteed_annuity_interest within the meaning of sec_2055 and an estate_tax deduction will be allowed to taxpayer’s estate under sec_2055 for the present_value of the charitable_annuity interest as of the taxpayer’s date of death or alternate_valuation_date and that such deduction should equal b of the value of the assets transferred to trust in view of the provisions in taxpayer’s will with respect to distributions to foundation from trust and the bylaws of foundation a disclaimer by son of residuary property will satisfy the requirements of sec_2518 and the applicable regulations thereunder trust and trust will each be allowed a deduction under sec_642 for each taxable_year in an amount equal to the annuity amount_paid from each trust’s gross_income during such taxable_year in accordance with the trust’s terms ruling sec_1 and sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate all plr-107563-99 bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or education purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of interests other than charitable_remainder interests described in sec_664 or pooled income funds described in sec_642 such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_20_2055-2 of the estate_tax regulations provides that a charitable interest is a guaranteed_annuity_interest whether or not the interest is in trust the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of death of the decedent and can be ascertained as of such date for example the annuity may be paid for the life of a plus a term of years an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date paragraph b provides that a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect sec_20_2055-2 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the appropriate valuation_date of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in such trust after the payment of estate_taxes and all other liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets that would give rise to a tax under sec_4944 if the trustee had acquired such assets based on the above we conclude that the use of the formula set forth in articles v and viii of taxpayer’s will satisfies the requirement that a guaranteed annuity must be a determinable amount in this case the annuity amounts although not expressly stated are determinable as of the date of taxpayer’s death based on the formula contained in the instrument since the annuity amounts are ascertainable as of the date of the taxpayer’s death or the alternate_valuation_date under the terms of the instrument we conclude that the instrument satisfies the guaranteed annuity plr-107563-99 requirements therefore the charitable interests qualify as guaranteed annuity interests for federal estate purposes for any years in which trust and trust continue to meet the definition of and function exclusively as charitable_lead_annuity trusts because the charitable interests qualify as guaranteed annuity interests an estate_tax charitable deduction is allowed under sec_2055 ruling sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b relating to the estate gift and generation-skipping_transfer taxes shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if- such refusal is in writing such writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest related not later than the date which is months after the later of- a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits under this rule for example an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home a fiduciary however cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in order to constitute a qualified_disclaimer the disclaimed interest must pass without any direction on the part of the person making the disclaimer to a person other than the disclaimant the requirements of a qualified_disclaimer under sec_2518 are not satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest plr-107563-99 in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard in revrul_72_552 1972_2_cb_525 the decedent who was the president and director of a corporation organized for purposes specified under sec_501 transferred property to the corporation the corporation’s bylaws controlled the actions of the corporate directors in selecting beneficiaries to receive corporate property based on the bylaws the board_of directors authorized the decedent as president of the corporation to direct the disposition of its funds for charitable purposes the ruling holds that the property the decedent transferred to the corporation is includible in his gross_estate under sec_2036 because he had the power to direct the disposition of the funds based on the above we conclude that in view of the terms of taxpayer’s will with respect to trust and the bylaws of foundation requiring segregation of disclaimed funds son’s disclaimer with respect to taxpayer’s residuary_estate resulting in the distribution of the disclaimed property to trust will satisfy the requirements of sec_2518 b and the regulations cited above ruling sec_642 provides the general_rule that in the case of an estate_or_trust other than a_trust meeting specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 a sec_642 provides that in the case of a_trust the deduction allowed by sec_642 is subject_to sec_681 relating to unrelated_business_income sec_681 provides that in computing the deduction allowable under sec_642 to a_trust no amount otherwise allowable under sec_642 as a deduction shall be allowed as a deduction with respect to income of the taxable_year which is allocable to its unrelated_business_income for such year the term unrelated_business_income means an amount under sec_512 if the trust were exempt from tax under sec_501 by reason of sec_501 that would be computed as its unrelated_business_taxable_income under sec_512 sec_1_642_c_-3 of the income_tax regulations provides that in determining whether the amounts of income paid permanently set_aside or used for a purpose specified in sec_642 or include particular items of income of an estate_or_trust not included in gross_income the specific provision controls if the governing instrument specifically provides as to the source out of which amounts are to plr-107563-99 be paid permanently set_aside or used for such purpose in the absence of specific provisions in the governing instrument an amount to which sec_642 or applies is deemed to consist of the same proportion of each class of the items of income of the estate_or_trust as the total of each class bears to the total of all classes therefore based solely on the facts submitted and the representations made we conclude as follows except to the extent that trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 trust will be allowed deductions in accordance with sec_642 for amounts of gross_income paid to foundation during the taxable_year or by the close of the following taxable_year if the trustee makes an election under sec_1_642_c_-1 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code we note that article v a and article viii a provide certain ordering rules for the distribution of income from trust and trust respectively this ordering of the income distributions will not be given effect for federal_income_tax purposes because the ordering provisions have no economic_effect independent of the tax consequences the trusts are required to pay annually a stated annuity amount to foundation regardless of the amount or character of income that trust or trust earn accordingly income distributed to foundation shall consist of the same proportion of each class of items of income as the total of each class bears to the total of all classes see sec_1_642_c_-3 this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by_______________________ george masnik chief branch enclosure copy for sec_6110 purposes
